DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of claims
Claims 1-21 are the current claims hereby under examination and pending in the instant application.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: "end 222." Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(o). Correction of the following is required: The specification as originally filed does not provide support for a depth of the plurality of cavities is in the range of 0.5 mm to 6.0 mm. In para 0098 line 22, it is suggested to amend the specification to read “0.5 mm to 6 mm.”
The disclosure is objected to because of the following informalities:  
In para 0098, line 12, “overcomers” should read “overcomes”
In para 0098, line 20, distal end “220” should read distal end “212”
Appropriate correction is required.

Claim Objections
Claim 1 recites the limitation “a bend” in line 5. It is unclear if this term draws antecedence from the “a bend” in claim 1 line 1, or if it refers to a new and separate bend. It is suggested to amend line 5 to recite “the bend.” Appropriate correction is required.
Claim 2 recites the limitation “a plurality of cavities” in line 1. It is unclear if this term draws antecedence from the “at least one cavity” in claim 1 line 4, or if it refers to a new and separate plurality of cavities. It is suggested to amend line 1 to recite “the at least one cavity.” Appropriate correction is required.
Claim 2 recites the limitation “each of the plurality of cavities” in line 2. It is unclear if this term draws antecedence from the “at least one cavity” in claim 1 line 4, or if it refers to a new and separate cavity. It is suggested to amend line 2 to recite “each of the at least one cavity.” Appropriate correction is required.
Claim 3 recites the limitation “each of the plurality of cavities” in line 2. It is unclear if this term draws antecedence from the “at least one cavity” in claim 1 line 4, or if it refers to a new and separate cavity. It is suggested to amend line 2 to recite “each of the at least one cavity.” Appropriate correction is required.
Claim 4 recites the limitation “one of the plurality of cavities” in line 3. It is unclear if this term draws antecedence from the “at least one cavity” in claim 1 line 4, or if it refers to a new and separate cavity. It is suggested to amend line 3 to recite “the at least one cavity.” Appropriate correction is required.
Claim 5 recites the limitation “the plurality of cavities” in line 1. It is unclear if this term draws antecedence from the “at least one cavity” in claim 1 line 4, or if it refers to a new and separate plurality of cavities. It is suggested to amend line 1 to recite “the at least one cavity.” Appropriate correction is required.
Claim 5 is objected to because there is a lack of antecedent basis for “the range of 0.5 mm to 6.0 mm” in lines 1-2. Appropriate correction is required.
Claim 6 recites the limitation “the plurality of cavities” in lines 1-2. It is unclear if this term draws antecedence from the “at least one cavity” in claim 1 line 4, or if it refers to a new and separate plurality of cavities. It is suggested to amend lines 1-2 to recite “the at least one cavity.” Appropriate correction is required.
Claim 6 is objected to because there is a lack of antecedent basis for “the range of 5° to 40°” in line 2. Appropriate correction is required.
Claim 11 recites the limitation “a cavity” in line 1. It is unclear if this term draws antecedence from the “at least one cavity” in claim 1 line 4, or if it refers to a new and separate cavity. It is suggested to amend line 1 to recite “the at least one cavity.” Appropriate correction is required.
Claim 11 is objected to because there is a lack of antecedent basis for “the user” in line 2. Appropriate correction is required.
Claim 11 is objected to because there is a lack of antecedent basis for “the spring force” in line 3. Appropriate correction is required.
Claim 12 recites the limitation “a predetermined bend” in line 3. It is unclear if this term draws antecedence from the “a bend” in claim 1 line 1, or if it refers to a new and separate bend. It is suggested to amend line 3 to recite “the predetermined bend.” Appropriate correction is required.
Claim 14 recites the limitation “multiple springs” in line 1. It is unclear if this term draws antecedence from the “at least one spring” in claim 4 line 1, or if it refers to new and separate multiple springs. It is suggested to amend line 1 to recite “the at least one spring.” Appropriate correction is required.
Claim 16 recites the limitation “a bend” in line 7. It is unclear if this term draws antecedence from the “a bend” in claim 16 line 1, or if it refers to a new and separate bend. It is suggested to amend line 3 to recite “the bend.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 1,061,236), hereinafter Fuller, and further in view of McGregor et al. (US 4,716,757), hereinafter McGregor.


    PNG
    media_image1.png
    603
    832
    media_image1.png
    Greyscale
Regarding claim 1, Fuller teaches a device for pre-forming a bend in a distal end of a guidewire (device of fig 2; fig 2), comprising: a shaping tool (device of fig 2; fig 2; “the object of the invention is to provide a cutter of this type which is compact, simple and economical in its construction” [col 1, lines 11-14]) having a first member (fig 4) and a second member (fig 3) slidably disposed in the first member (“As shown in Fig. 2 of the drawings the cutter end of the plate 9 is received in the housing formed by the side plates 1 1 so as to slide therein” [col 2, lines 56-59]). Fuller does not explicitly teach and at least one cavity positioned in the second member and configured for receiving the distal end of the guidewire for imparting a bend in the distal end as the second member slides relative to the first member.
However, McGregor teaches and at least one cavity (channel 21 of body section 12; fig 2) positioned in the second member (body section 12; fig 3) and configured for receiving the distal end of the guidewire (“The tip 38 of a guide wire is inserted into the opening in 
    PNG
    media_image2.png
    289
    928
    media_image2.png
    Greyscale
flexible tube 27 through one of the funnel shaped guides 31, 32” [col 2, lines 31-33]) for imparting a bend in the distal end (“positioned with the portion of the wire to be bent opposite hinge 14” [col 2, lines 33-35]]) as the second member (body section 12; fig 4) slides relative to the first member (body section 13, fig 4). McGregor does not explicitly teach a shaping tool having a first member and a second member slidably disposed in the first member.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fuller to further include and at least one cavity positioned in the second member and configured for receiving the distal end of the guidewire for imparting a bend in the distal end as the second member slides relative to the first member based on the teachings of McGregor, as a way to provide a tool for bending or shaping the tips of guide wires [col 1, lines 5-6]. 

Claims 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over McGregor et al. (US 4,716,757), hereinafter McGregor, and further in view of Fuller (US 1,061,236), hereinafter Fuller.

Regarding claim 16, McGregor teaches a method of forming a bend in a distal end of a guidewire (“This invention pertains generally to medical appliances, and more particularly to a tool and method for bending or shaping the tips of guide wires used in angioplasty” [col 1, lines 4-7]), comprising: inserting the distal end of the guidewire (“The tip 38 of a guide wire is inserted into the opening in flexible tube 27 through one of the funnel shaped guides 31, 32” [col 2, lines 31-33]) into a cavity (channel 21 of body section 12; fig 2) positioned in the second member (body section 12; fig 3); and imparting force (“positioned with the portion of the wire to be bent opposite hinge 14” [col 2, lines 33-35]]) to axially move the second member (body section 12; fig 4) relative to the first member (body section 13; fig 4) thereby shifting the cavity (channel 21 of body section 12; fig 2) and forming a bend in the distal end of the guidewire (“This invention pertains generally to medical appliances, and more particularly to a tool and method for bending or shaping the tips of guide wires used in angioplasty” [col 1, lines 4-7]; fig 4). McGregor does not explicit teach providing a shaping tool having a first member and a second member slidably disposed in the first member.
However, Fuller teaches providing a shaping tool (device of fig 2; fig 2; “the object of the invention is to provide a cutter of this type which is compact, simple and economical in its construction” [col 1, lines 11-14]) having a first member (fig 4) and a second member (fig 3) slidably disposed in the first member (“As shown in Fig. 2 of the drawings the cutter end of the plate 9 is received in the housing formed by the side plates 1 1 so as to slide therein” [col 2, lines 56-59]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide wire tip shaping method of McGregor to further include providing a shaping tool having a first member and a second member slidably disposed in the first member based on the teachings of Fuller, as a way to provide an end cutter [col 2, lines 80-81].

Regarding claim 17, McGregor and Fuller teach the limitations to claim 16 described above. McGregor further teaches wherein the distal end of the guidewire is inserted (“The tip 38 of a guide wire is inserted into the opening in flexible tube 27 through one of the funnel shaped guides 31, 32” [col 2, lines 31-33]) through a channel (channel 21 of body section 13; fig 2) in a wall of the first member (body section 13; fig 4) and into the cavity (channel 21 of body section 12; fig 2).

Regarding claim 18, McGregor and Fuller teach the limitations to claim 17 described above. McGregor further teaches the cavity (channel 21 of body section 12; fig 2) shifts relative to the channel (channel 21 of body section 13; fig 2) thereby imparting the bend in the distal end of the guidewire (“This invention pertains generally to medical appliances, and more particularly to a tool and method for bending or shaping the tips of guide wires used in angioplasty” [col 1, lines 4-7]; fig 4). The combination of McGregor and Fuller does not explicitly teach wherein as the second member moves axially relative to the first member.
However, Fuller teaches wherein as the second member (fig 3) moves axially relative to the first member (“As shown in Fig. 2 of the drawings the cutter end of the plate 9 is received in the housing formed by the side plates 1 1 so as to slide therein” [col 2, lines 56-59]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide wire tip shaping method of McGregor to further include wherein as the second member moves axially relative to the first member based on the teachings of Fuller, as a way to provide an end cutter [col 2, lines 80-81].

Regarding claim 19, McGregor and Fuller teach the limitations to claim 18 described above. McGregor further teaches removing force (removing force between first and second member) to axially move the second member (body section 12; fig 4) relative to the first member (body section 13; fig 4) thereby shifting the cavity (channel 21 of body section 12; fig 2) to align with the channel (channel 21 of body section 13; fig 2) so that the guidewire can be withdrawn through the channel (fig 3).

Regarding claim 20, McGregor and Fuller teach the limitations to claim 19 described above. The combination of McGregor and Fuller does not explicitly teach further comprising positioning a spring between the first member and the second member to impart a spring force to bias the shaping tool to an open position so that the distal end of the guidewire can be inserted through the channel and into the cavity.
However, Fuller teaches further comprising positioning a spring (coil springs 13; fig 2) between the first member (fig 4) and the second member (fig 3) to impart a spring force (coil springs 13; fig 2) to bias the shaping tool (device of fig 2; fig 2; “the object of the invention is to provide a cutter of this type which is compact, simple and economical in its construction” [col 1, lines 11-14]) to an open position (“the coiled springs 13 will act to move the cutter plate 9 up and into operative position” [col 2, lines 81-83]) so that the distal end of the guidewire (a guidewire can be inserted through slots 11; fig 3) can be inserted through the channel (slots 11; fig 3) and into the cavity (slots 11; fig 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide wire tip shaping method of McGregor to further include further comprising positioning a spring between the first member and the second member to impart a spring force to bias the shaping tool to an open position so that the distal end of the guidewire can be inserted through the channel and into the cavity based on the teachings of Fuller, as a way to provide an end cutter [col 2, lines 80-81].

Regarding claim 21, McGregor and Fuller teach the limitations to claim 20 described above. McGregor teaches and imparting the bend in the distal end of the guidewire (“This invention pertains generally to medical appliances, and more particularly to a tool and method for bending or shaping the tips of guide wires used in angioplasty” [col 1, lines 4-7]).The combination of McGregor and Fuller does not explicitly teach wherein imparting force on the second member overcomes the spring force to axially move the second member relative to the first member thereby shifting the cavity relative to the channel.
 However, Fuller teaches wherein imparting force on the second member (“To release the cutter plate 9, slight pressure on the pin 17 will force the spring tongue 7 in contact with the spring tongue 15, forcing the top of the same from under the plate 5 of the housing” [col 2, lines 76-80) overcomes the spring force (coil springs 13; fig 2) to axially move the second member (fig 3) relative to the first member (“As shown in Fig. 2 of the drawings the cutter end of the plate 9 is received in the housing formed by the side plates 1 1 so as to slide therein” [col 2, lines 56-59]) thereby shifting the cavity (slots 11; fig 3) relative to the channel (slots 11; fig 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the guide wire tip shaping method of McGregor to further include wherein imparting force on the second member overcomes the spring force to axially move the second member relative to the first member thereby shifting the cavity relative to the channel based on the teachings of Fuller, as a way to provide an end cutter [col 2, lines 80-81].

Claims 2-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 1,061,236), hereinafter Fuller, further in view of McGregor et al. (US 4,716,757), hereinafter McGregor, as applied to claim 1 above, and further in view of Weathers Jr. et al. (US 6,837,710), hereinafter Weathers.

Regarding claim 2, Fuller and McGregor teach the limitations to claim 1 described above. The combination of Fuller and McGregor does not explicitly teach wherein a plurality of cavities are positioned in the second member, each of the plurality of cavities having a different depth.
However, McGregor teaches wherein a plurality of cavities (channel 21 of body section 12; fig 2) are positioned in the second member (body section 12; fig 3), each of the plurality of cavities (channel 21 of body section 12; fig 2) having a different depth (channel 21 of body section 12; fig 2). The combination of McGregor and Fuller does not explicitly teach each of the plurality of cavities having a different angular configuration.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Fuller to further include wherein a plurality of cavities are positioned in the second member, each of the plurality of cavities having a different depth based on the teachings of McGregor, as a way to provide a tool for bending or shaping the tips of guide wires [col 1, lines 5-6]. Modified Fuller in view of McGregor does not explicitly teach each of the plurality of cavities having a different angular configuration.

    PNG
    media_image3.png
    430
    847
    media_image3.png
    Greyscale
Furthermore, Weathers teaches each of the plurality of cavities (sheath canal 9; fig 2) having a different angular configuration (impression wall 8; fig 2).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Fuller to further include each of the plurality of cavities having a different angular configuration based on the teachings of Weathers, as a way to provide a controlled crimping apparatus [col 1, line 33].

Regarding claim 3, Fuller, McGregor and Weathers teach the limitations to claim 2 described above. The combination of Fuller, McGregor and Weathers does not explicitly teach wherein a channel extends through a wall of the first member and into each of the plurality of cavities, the channel being sized to receive the distal end of the guidewire.
However, McGregor teaches wherein a channel (channel 21 of body section 13; fig 2) extends through a wall of the first member (body section 13, fig 3) and into each of the plurality of cavities (channel 21 of body section 12; fig 2), the channel (channel 21 of body section 13; fig 2) being sized to receive the distal end of the guidewire (“A tube 26 of flexible material such as rubber is mounted in channel 21 and extends across hinge 14. The tube has an axially extending opening 27 in which the tip of the guide wire is received. The opening in the tube is slightly larger than the tip of the guide wire” [col 1, lines 65-67, col 2, lines 1-2]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Fuller to further include wherein a channel extends through a wall of the first member and into each of the plurality of cavities, the channel being sized to receive the distal end of the guidewire based on the teachings of McGregor, as a way to provide a tool for bending or shaping the tips of guide wires [col 1, lines 5-6].

Regarding claim 4, Fuller, McGregor and Weathers teach the limitations to claim 3 described above. Fuller further teaches wherein at least one spring (coil springs 13; fig 2) is positioned between the first member (fig 4) and the second member (fig 3) to bias the shaping tool (device of fig 2; fig 2; “the object of the invention is to provide a cutter of this type which is compact, simple and economical in its construction” [col 1, lines 11-14]) to an open position (“the coiled springs 13 will act to move the cutter plate 9 up and into operative position” [col 2, lines 81-83]) so that the distal end of the guidewire can be inserted (a guidewire can be inserted through slots 11; fig 3) through the channel (slots 11; fig 3) and into one of the plurality of cavities (slots 11; fig 3). 

Regarding claim 6, Fuller, McGregor and Weathers teach the limitations to claim 2 described above. The combination of Fuller, McGregor and Weathers does not explicitly teach wherein the angular configuration of the plurality of cavities is in the range of 5° to 40°. 
However, Weathers teaches wherein the angular configuration of the plurality of cavities is in the range of 5° to 40° (“The cited 45 degree bending to be applied to the implement is also a best embodiment value. Greater or lesser angles of degree will work for the intended purpose with varying chances for success” [col 2, lines 19-22]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Fuller to further include wherein the angular configuration of the plurality of cavities is in the range of 5° to 40° based on the teachings of Weathers, as a way to provide a controlled crimping apparatus [col 1, line 33]. Moreover, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 7, Fuller, McGregor and Weathers teach the limitations to claim 1 described above. Fuller further teaches wherein after the second member (fig 3) is inserted into the first member (fig 4), a third member (pin 17; fig 1) is attached to a slot (slot 16; fig 4) in the first member (fig 4) to retain the second member (fig 3) in the first member (fig 2).

Regarding claim 8, Fuller, McGregor and Weathers teach the limitations to claim 7 described above. Fuller further teaches wherein the third member (pin 17; fig 1) is permanently attached to the slot (slot 16; fig 4) by adhesives, laser welding, or with fasteners (fig 1).

Regarding claim 9, Fuller, McGregor and Weathers teach the limitations to claim 8 described above. Fuller further teaches wherein after the third member (pin 17; fig 1) is permanently attached to the slot (slot 16; fig 4), the second member (fig 3) can move axially along a longitudinal axis relative to the first member (“As shown in Fig. 2 of the drawings the cutter end of the plate 9 is received in the housing formed by the side plates 1 1 so as to slide therein” [col 2, lines 56-59]; fig 2).

Regarding claim 10, Fuller, McGregor and Weathers teach the limitations to claim 4 described above. Fuller further teaches wherein the shaping tool (device of fig 2; fig 2; “the object of the invention is to provide a cutter of this type which is compact, simple and economical in its construction” [col 1, lines 11-14]) has the open position (“the coiled springs 13 will act to move the cutter plate 9 up and into operative position” [col 2, lines 81-83]) and a closed position (“the cutter plate 9 will be held in closed or "locked position” [col 2, lines 74-75]).

Regarding claim 11, Fuller, McGregor and Weathers teach the limitations to claim 10 described above. Fuller further teaches the user applies hand pressure (pressure applies on top of aperture 14; fig 2) to move the second member relative to the first member (“As shown in Fig. 2 of the drawings the cutter end of the plate 9 is received in the housing formed by the side plates 1 1 so as to slide therein” [col 2, lines 56-59]) thereby overcoming the spring force (coil springs 13; fig 2) and moving the shaping tool to the closed position (“the cutter plate 9 will be held in closed or "locked position” [col 2, lines 74-75]; fig 2). The combination of Fuller, McGregor and Weathers does not explicitly teach wherein after the guidewire is inserted into a cavity with the shaping tool in the open position.
However, McGregor teaches wherein after the guidewire is inserted into a cavity (“The tip 38 of a guide wire is inserted into the opening in flexible tube 27” [col 2, lines31-32]) with the shaping tool (tip shaping tool; fig 1) in the open position (body section 12 and body section 13 are aligned; fig 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Fuller to further include wherein after the guidewire is inserted into a cavity with the shaping tool in the open position based on the teachings of McGregor, as a way to provide a tool for bending or shaping the tips of guide wires [col 1, lines 5-6].

Regarding claim 12, Fuller, McGregor and Weathers teach the limitations to claim 11 described above. The combination of Fuller, McGregor and Weathers does not explicitly teach wherein moving the shaping tool to the closed position shifts the position of the plurality of cavities relative to the respective channels, thereby imparting a predetermined bend in the distal end of the guidewire.
However, McGregor teaches wherein moving the shaping tool (tip shaping tool; fig 1) to the closed position (fig 4) shifts the position of the plurality of cavities (channel 21 of body section 12; fig 2) relative to the respective channels (channel 21 of body section 13; fig 2), thereby imparting a predetermined bend (“This invention pertains generally to medical appliances, and more particularly to a tool and method for bending or shaping the tips of guide wires used in angioplasty” [col 1, lines 4-7]) in the distal end of the guidewire (fig 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Fuller to further include wherein moving the shaping tool to the closed position shifts the position of the plurality of cavities relative to the respective channels, thereby imparting a predetermined bend in the distal end of the guidewire based on the teachings of McGregor, as a way to provide a tool for bending or shaping the tips of guide wires [col 1, lines 5-6].

Regarding claim 13, Fuller, McGregor and Weathers teach the limitations to claim 12 described above. Fuller further teaches wherein the user removes hand pressure (“To release the cutter plate 9, slight pressure on the pin 17 will force the spring tongue 7 in contact with the spring tongue 15, forcing the top of the same from under the plate 5 of the housing” [col 2, lines 76-80) on the second member (fig 3) so that the spring force (coil springs 13; fig 2) moves the first member (fig 4) relative to the second member (fig 3) to the open position (“whereupon the coiled springs 13 will act to move the cutter plate 9 up and into operative position” [col 2, lines 81-83]) so that the guidewire can be removed from the shaping tool  (a guidewire is functionally able to be removed from the device of fig 2).

Regarding claim 14, Fuller, McGregor and Weathers teach the limitations to claim 1 described above. Fuller further teaches wherein the shaping tool (device of fig 2; fig 2; “the object of the invention is to provide a cutter of this type which is compact, simple and economical in its construction” [col 1, lines 11-14]) has multiple springs (coil springs 13; fig 2) to bias the shaping tool toward the open position (“whereupon the coiled springs 13 will act to move the cutter plate 9 up and into operative position” [col 2, lines 81-83]).

Regarding claim 15, Fuller, McGregor and Weathers teach the limitations to claim 2 described above. The combination of Fuller, McGregor and Weathers does not explicitly teach wherein the depth of the cavities provides a predetermined length of the bend of the guidewire.
However, McGregor teaches wherein the depth of the cavities (channel 21 of body section 12; fig 2) provides a predetermined length of the bend of the guidewire (“This invention pertains generally to medical appliances, and more particularly to a tool and method for bending or shaping the tips of guide wires used in angioplasty” [col 1, lines 4-7]; fig 4).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Fuller to further include wherein the depth of the cavities provides a predetermined length of the bend of the guidewire based on the teachings of McGregor, as a way to provide a tool for bending or shaping the tips of guide wires [col 1, lines 5-6].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller (US 1,061,236), hereinafter Fuller, further in view of McGregor et al. (US 4,716,757), hereinafter McGregor, further in view of Weathers Jr. et al. (US 6,837,710), hereinafter Weathers, as applied to claim 2 above, and further in view of Mirshekari et al. (US 10,653,868), hereinafter Mirshekari.

Regarding claim 5, Fuller, McGregor and Weathers teach the limitations to claim 2 described above. The combination of Fuller, McGregor and Weathers does not explicitly teach wherein the depth of the plurality of cavities is in the range of 0.5 mm to 6.0 mm. 
However, Mirshekari teaches wherein the depth of the plurality of cavities is in the range of 0.5 mm to 6.0 mm (“To improve navigability, it is often desirable that the distal tip of the guidewire be shaped, over a given length such as a length ranging from 0.25 mm to a few centimeters from the distal tip” [col 1, lines 22-25]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of modified Fuller to further include wherein the depth of the plurality of cavities is in the range of 0.5 mm to 6.0 mm based on the teachings of Mirshekari, as a way to provide a tip shaping device [col 1, lines 44-45].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS CHIANG whose telephone number is (571)272-5704. The examiner can normally be reached M-F, 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS CHIANG/
Examiner, Art Unit 3791                                                                                                                                                                                         
/JASON M SIMS/Supervisory Patent Examiner, Art Unit 3791